[J-63-2020]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.

COMMONWEALTH OF PENNSYLVANIA                  :   No. 780 CAP
                                              :
                 Appellee                     :   Appeal from the Order dated May 13,
                                              :   2019 of the Court of Common Pleas of
        v.                                    :   Lackawanna County at No. CP-35-CR-
                                              :   0000748-1983
DAVID CHMIEL                                  :
                                              :
                Appellant                     :
                                                  SUBMITTED:      July 14, 2020


                                        OPINION


CHIEF JUSTICE SAYLOR                                    DECIDED: October 21, 2020


       In this serial, capital post-conviction appeal, Appellant challenges the validity of

expert testimony based upon microscopic comparison of hair samples.

       For more than a century, forensic examiners have appeared in various criminal

trials, employing a form of analysis known as microscopic hair comparison analysis.

See, e.g., Knoll v. State, 12 N.W. 369, 370 (Wis. 1882). This entails “side-by-side,

microscopic comparisons of hair samples in an effort to ascertain whether hairs from a

crime scene matched hairs from a subject.” U.S. v. Butler, 955 F.3d 1052, 1053 (D.C.

Cir. 2020).

       The absence of common standards for comparison and of studies sufficiently

validating examiners’ results has yielded longstanding criticisms, some from prominent

sources.      See, e.g., Nat’l Research Council, Strengthening Forensic Science in the

United States: A Path Forward 161 (2009) (positing that courts “have recognized that
testimony linking microscopic hair analysis with particular defendants is highly

unreliable”); see also Williamson v. Reynolds, 904 F. Supp. 1529, 1558 (E.D. Okla.

1995) (determining that microscopic hair comparison analysis was unreliable and

inadmissible under the federal screening test pertaining to scientific evidence),

disapproved on other grounds Nguyen v. Reynolds, 131 F.3d 1340, 1354 (10th Cir.

1997).     A watershed was reached in April 2015, when the Federal Bureau of

Investigation (the “FBI”) participated in a joint press release with the United States

Department of Justice (the “DOJ”), the Innocence Project, and the National Association

of Criminal Defense Lawyers (the “NACDL”), entitled, “FBI Testimony on Microscopic

Hair Analysis Contained Errors in at Least 90 Percent of Cases in Ongoing Review.”

         This press release disclosed the initial findings of the above agencies and

organizations, premised on an ongoing joint investigation, indicating that FBI

microscopic hair analysts had committed “widespread, systematic error, grossly

exaggerating the significance of their data under oath with the consequence of unfairly

bolstering the prosecution’s case[.]” See Petition for Post-Conviction Relief dated June

16, 2015, in Commonwealth v. Chmiel, No. 83-CR-748 (C.P. Lackawanna), at Ex. C.

The release also related that the FBI had trained many state and local hair examiners

throughout the country using “the same scientifically flawed language.” Id. at 2. The

continuing reviews of criminal cases in light of such irregularities -- as well as similar

over-claiming and overstatements associated with other feature-comparison methods of

analysis, such as firearm toolmark, bite mark, tire tread and shoe tread examinations --

are reported to have contributed to the exoneration of numerous individuals.         See

President’s Council of Advisors on Science and Technology, Forensic Science in

Criminal Courts: Ensuring Scientific Validity of Feature-Comparison Methods 3




                                     [J-63-2020] - 2
(Executive Office of the President Sept. 2016) [hereinafter the “President’s Council

Report”].

      On September 21, 1983, after invading the home of three elderly siblings --

James, Angelina, and Victor Lunario -- Appellant stabbed them to death during the

course of a robbery.1 In the aftermath, police found a makeshift mask at the scene that

had been fashioned from a sweater sleeve. This distinctive sweater was soon identified

as having belonged to Appellant’s brother, Martin Chmiel.

      After initially denying any involvement, Martin eventually admitted that he and

Appellant had jointly planned to burglarize the victims’ home. Further, Martin disclosed

that Appellant had privately confessed that he had proceeded with a robbery of his own

accord and killed the Lunarios after Angelina screamed. Martin provided investigators

with numerous non-public details about the robbery and murders, which he asserted

had been related to him by Appellant. See Chmiel, No. 83-CR-748, slip op. at 16-17

(cataloguing such details). Several witness statements established an alibi for Martin, in

that the witnesses told police that he had been at a remote, forested location watching

for brush fires at the time the killings were believed to have occurred. Accordingly, the

investigation centered on Appellant.




1The underlying facts are related in greater detail in Commonwealth v. Chmiel, 585 Pa.
547, 563-69, 889 A.2d 501, 509-13 (2005). The PCRA court’s opinion also contains an
extensive treatment of the facts with accompanying citations to the record. See
Commonwealth v. Chmiel, No. 83-CR-748, slip op. at 11-21 (C.P. Lackawanna May 13,
2019).



                                       [J-63-2020] - 3
       Appellant was arrested and brought to trial on three counts of first-degree murder

and other crimes on three occasions, the last of which occurred in 2002.2 Martin Chmiel

testified consistent with the police interviews in which he incriminated Appellant.

       Of particular relevance here, investigators attested to having found samples of

hair on the sweater mask located at the crime scene. The Commonwealth presented

microscopic hair comparison analyses of those evidence samples as related by George

Surma, a then-retired forensic scientist previously employed by the Pennsylvania State

police. Mr. Surma testified that he had examined the hairs in 1984, and two taken from

the mask, in particular, were “microscopically similar” to samples of Appellant’s hair but

were not similar to samples taken from Martin Chmiel. N.T., Aug. 27, 2002, at 19, 23.

According to Mr. Surma, Martin could be excluded as a contributor. See id. at 20-21.

On cross-examination, Mr. Surma agreed that he could never say, based upon

microscopic comparison alone, that an evidence sample was “the same” as a hair taken

from a subject or that an evidence sample derived from any particular individual. Id. at

26, 30. Indeed, Mr. Surma conceded that two hairs taken from his own head might

appear dissimilar upon microscopic examination. See id. at 27.

       Additionally, an expert in mitochondrial DNA testified that neither Appellant nor

Martin Chmiel could be excluded as sources of these two evidence samples. See N.T.,

Aug. 29, 2002, at 166.3 Because, however, a mixture of profiles was present in the

evidence samples, the expert didn’t perform a database search, and accordingly, was


2Appellant had twice secured new trials for unrelated reasons. See Commonwealth v.
Chmiel, 558 Pa. 478, 738 A.2d 406 (1999); Commonwealth v. Chmiel 536 Pa. 244, 639
A.2d 9 (1994).

3 Mitochondrial DNA is inherited from a subject’s mother, and correspondingly,
Appellant’s and Martin Chmiel’s mitochondrial DNA was found to be identical. See id. at
152, 166.


                                      [J-63-2020] - 4
unable to supply probabilistic information concerning how likely it was that Appellant or

Martin were contributors. See id. at 173.4

       Appellant testified in the defense case.     Significantly, he admitted to having

conspired with Martin Chmiel, on various occasions during the months preceding the

victims’ murders, to burglarize the victims’ home. See, e.g., N.T., Sept. 4, 2002, at 140,

235. Appellant related that it was either his or Martin’s idea to make masks and that he

was present when Martin fashioned them from the sweater. See id. at 141-143. By his

own admission, Appellant participated in several trips in which he and Martin drove by

the Lunarios’ residence, either as part of the planning or in an attempt to perpetrate the

burglary. See, e.g., id. at 144, 153. It was Appellant’s testimony that the latest of these

events occurred approximately two-and-one-half weeks before the killings. See id. at

151-153. Appellant stated that, when he and Martin drove by the residence, they found

the Lunarios were at home.        See id. at 153.      Thus, Appellant maintained, the

contemplated burglary was thwarted, since “that was part of the original plan, that if we

did [proceed with the burglary], we would do it when they weren’t home so no one would

get hurt.”   Id.   Subsequently, Appellant claimed, he withdrew entirely from the

conspiracy. See id. at 157 (reflecting Appellant’s testimony that, “I says [to Martin,] I

don’t want to hear anything more about robbing the Lunarios or robbing anyone.”).

       Appellant also admitted to having been in possession of the sweater masks for

several months after their making. See id. at 145, 157. He asserted, however, that at

the time he refused to proceed further with the conspiracy, he threw the bag containing

the masks into a dumpster in Martin’s presence, “just so you know where it’s going.”


4 In discussing a sample of hair matching the profile of one of the victims, the witness
did indicate that the frequency of the most common mitochondrial DNA in the population
is six to seven percent, and therefore, it would be expected that 94 percent of
individuals wouldn’t have that type of DNA. See N.T., Aug. 29, 2002, at 168, 175.


                                     [J-63-2020] - 5
See id. at 157. According to Appellant, “that was the end of that.” Id. Confronting the

testimony of the numerous witnesses supporting Martin’s alibi and others undermining

his own version of the events on the night of the killings, Appellant asserted that those

witnesses were engaged in a longstanding conspiracy to lie in order to implicate him.

See, e.g., N.T., Sept. 5, 2002, at 31, 45-49, 84-85.

       Appellant was convicted and sentenced to death, and the judgments of sentence

were affirmed on direct appeal. See Chmiel, 585 Pa. 547, 889 A.2d 501. This Court

also affirmed the denial of post-conviction relief on Appellant’s first petition following the

2002 retrial.   See Commonwealth v. Chmiel, 612 Pa. 333, 30 A.3d 1111 (2011).

Notably, several of the rejected claims entailed the allegations that Appellant’s trial

counsel was ineffective for failing to challenge the admissibility of Mr. Surma’s testimony

pursuant to Frye v. United States, 293 F. 1013 (D.C. Cir. 1923),5 and for failing to obtain

an expert witness to rebut that evidence. See Chmiel, 612 Pa. at 382-87, 30 A.3d at

1140-42.

       In June 2015, Appellant filed a serial PCRA petition, citing prominently to the joint

press release of the FBI, the DOJ, the Innocence Project, and the NACDL; contending

that his convictions were based upon “unreliable scientific evidence”; and arguing that

the joint press release was confirmatory. Petition for Post-Conviction Relief in Chmiel,

No. 83-CR-748, at 7, 12. According to the petition, Mr. Surma “was trained by the FBI

and . . . provided the same scientifically unsupportable testimony that the FBI now

disclaims” in the joint press release. Id. at 1. Although Appellant’s petition was facially

untimely under the PCRA’s one-year time bar, see 42 Pa.C.S. §9545(b)(1), he posited


5 Pennsylvania adheres to the Frye screening test, which bars novel scientific evidence
from the courtroom until the underlying methodology has achieved general acceptance
in the relevant scientific community. See Walsh v. BASF Corp., ___ Pa. ___, ___, ___
A.3d ___, ___, 2020 WL 41315151, *6-7 (July 21, 2020).


                                       [J-63-2020] - 6
that the joint press release constituted a newly-discovered fact, implicating an exception

to the time bar. See id. §9545(b)(1)(ii). Appellant sought relief under the Sixth, Eighth

and Fourteenth Amendments to the United States Constitution and Article I, Section 9 of

the Pennsylvania Constitution.

       Appellant was aware that, in addition to Mr. Surma’s testimony, the mitochondrial

DNA evidence also implicated him. See Petition for Post-Conviction Relief in Chmiel,

No. 83-CR-748, at 6. It was his position, however, that:

              [t]he unique facts of this case . . . mean that mitochondrial
              DNA testing of the hairs could not correct the unreliable
              microscopic hair comparison conclusions. That is because
              mitochondrial DNA testing in this case was unable to
              exclude either [Appellant] or Martin Chmiel.               As a
              consequence, the mitochondrial DNA testing did not confirm
              Surma’s findings that the hairs could have come from
              [Appellant] but not Martin Chmiel. Therefore, even after the
              advent of mitochondrial DNA testing, [Appellant’s] case still
              remains subject to the widespread concern expressed in the
              [joint] press release -- i.e., that introduction of “scientifically
              flawed” microscopic hair comparison lab reports and
              testimony undermined the reliability of defendants’ trials.
Id. at 11 (footnote and citation omitted).

       The PCRA court dismissed the petition as untimely; however, this Court reversed

on appeal and remanded for further proceedings. See Commonwealth v. Chmiel, 643

Pa. 216, 173 A.3d 617 (2017). In finding that the relevant timeliness exception was

met, the Court discerned two newly-discovered facts, namely, the FBI’s public

acknowledgment of widespread error by its own analysts, as well as the revelation that

the agency had provided erroneous training to many state and local analysts. See id. at

230, 173 A.3d at 625-26. Thus, the Court found that Appellant was entitled to a merits

determination of his claim, since “the FBI press release indicates that Surma’s trial




                                       [J-63-2020] - 7
testimony may have exceeded the limits of science and overstated to the jury the

significance of microscopic hair analysis.” Id. at 230, 173 A.3d at 625.

       Notably, this Court also rejected the Commonwealth’s position that the challenge

was previously litigated. Finding that the rejection of the prior post-conviction claims

“was premised on the lack of support for [Appellant’s] view that, at the time of his 2002

trial, forensic hair microscopy was no longer an accepted science,” the Court

determined:

              [Appellant’s] current claim is premised upon the fact that,
              since the FBI’s April 20, 2015 admission, microscopic hair
              analysis no longer is considered to be scientifically reliable.
              This issue does not rest upon the evidence and arguments
              made in [Appellant’s] prior PCRA ineffectiveness claim.
              [Appellant’s] prior PCRA claim and the current claim are
              premised on discrete legal grounds.
Id. at 234, 173 A.3d at 628.

       On remand, the PCRA court conducted a hearing, at which Appellant presented

testimony from Mr. Surma; James Palenik, a senior research microscopist; and Maria

Cuellar, Ph.D., who was offered as an expert in the field of statistics and probability and

their application to forensics and the law.

       Mr. Surma testified, in relevant part, that he wasn’t trained by the FBI but had

learned about microscopic hair comparison analysis primarily from others in his office,

albeit that some of his colleagues were trained by the FBI and had shared some of what

they had learned. See N.T., Aug. 16, 2018, at 28-33. Similar to his trial testimony, Mr.

Surma continued to recognize inherent limitations of microscopic hair comparison

analysis. See, e.g., id. at 34 (acknowledging the possibility that more than half of the

population could share common hair characteristics).

       Mr. Palenik also pervasively confirmed the various limitations of microscopic hair

comparison analysis, including by way of reference to the lack of uniform standards to

                                      [J-63-2020] - 8
govern the assessment and the absence of any mechanism to assess the numerical

probability associated with a putative match. See id. at 59-65. He also acknowledged

that there are no studies demonstrating accuracy or repeatability in the field. See id. at

70-71. For these reasons and others, Mr. Palenik characterized the technique as a “first

step” and related that he would personally render no opinion without supporting DNA

analysis. Id. at 67-68.

       Additionally, Mr. Palenik expressed discomfort with attesting to an opinion, based

on microscopic hair comparison analysis, to a reasonable degree of scientific certainty.

See id. at 69. Nevertheless, he maintained that microscopic hair comparison analysis

does have scientific foundational validity, albeit that it is:

               absolutely essential that . . . the triers of fact . . . understand
               what those very specific limitations are in the field and not to
               overstate the case. It’s one of the reasons that you see hair
               microscopists when people use the words -- for instance,
               lawyers will use the word match, and you’ll see a noticeable
               cringe on people’s faces -- scientists’ faces who do hair
               examinations when they say that because we’re not -- that’s
               not what’s being said.
Id. at 72-73, 79. According to Mr. Palenik, the fact that there is presently a subjective

dynamic in microscopic hair comparison analysis does not undercut the validity of the

approach. See id. at 80.

       Dr. Cueller testified, however, that, for this form of feature-comparison analysis to

have scientific validity, an examiner would need to employ statistics and probability;

otherwise any results are scientifically meaningless. See id. at 106-107. In this vein,

she opined that it is impossible to conclude whether any given examiner’s conclusion is

valid without some metric to gauge accuracy. See id. at 112.

       Dr. Cueller defined the two measures for scientific validity as accuracy and

consistency. See id. Accuracy, she said, entails some litmus for assessing proximity to


                                        [J-63-2020] - 9
true values. See id. Dr. Cueller spoke of consistency in terms of repeatability. See id.

(“And then consistency has to do with if we were going to repeat this method or this

examination several times, will we get the same answer each time?”). Neither can

exist, she attested, in a regime under which there is no common understanding about

what particular features should be subject to comparison or the weight to be ascribed to

any given feature. See id. at 115-125. It was her conclusion that, absent studies

assessing true and false positives and negatives, microscopic hair analysis cannot be

adjudged to be either accurate or consistent. See id. Thus, Dr. Cueller depicted the

analysis as being entirely subjective and lacking in scientific validity. See id. at 123,

125. Notably, in a lengthy interchange with the PCRA judge, she also expressed the

opinion that other forms of generally accepted expert evidence (such as medical

professionals’ opinions about the cause of a skull fracture or pathologists’ opinions

interpreting tissue samples) suffer from scientific invalidity based on the same rationale.

See id. at 133-138.

       In addition to the witnesses, Appellant also presented the PCRA court with a

November 2012 agreement that was published by the FBI, the Innocence Project, and

the NACDL addressing “what the science of microscopic hair examinations support.”

N.T., Aug. 16, 2018, Ex. 10, at 1 (the “2012 Agreement”). This agreement identified the

following three types of errors associated with microscopic hair comparison analysis

testimony:

              Error Type 1: The examiner stated or implied that the
              evidentiary hair could be associated with a specific individual
              to the exclusion of all others. This type of testimony exceeds
              the limits of the science.

              Error Type 2: The examiner assigned to the positive
              association a statistical weight or probability or provided a
              likelihood that the questioned hair originated from a

                                     [J-63-2020] - 10
              particular source, or an opinion as to the likelihood or
              rareness of the positive association that could lead the jury
              to believe that valid statistical weight can be assigned to a
              microscopic hair association.        This type of testimony
              exceeds the limits of the science.

              Error Type 3: The examiner cites the number of cases or
              hair analyses worked in the lab and the number of samples
              from different individuals that could not be distinguished from
              one another as a predictive value to bolster the conclusion
              that a hair belongs to a specific individual. This type of
              testimony exceeds the limits of the science.
Id.; see also DOJ, 65 Forensic Science and Forensic Evidence I, at 6-7 (Jan. 2017).

       The 2012 Agreement also discussed “appropriate” testimony by a microscopic

hair comparison examiner as follows:

              [t]he examiner’s testimony appropriately reflected the fact
              that hair comparison could not be used to make a positive
              identification, but that it could indicate, at the broad class
              level, that a contributor of a known sample could be included
              in a pool of people of unknown size, as a possible source of
              the hair evidence (without in any way giving probabilities, an
              opinion as to the likelihood or rareness of the positive
              association, or the size of the class) or that the contributor of
              a known sample could be excluded as a possible source of
              the hair evidence based on the known sample provided.
Id.

       Furthermore, Appellant introduced a document entitled “FBI Microscopic Hair

Comparison Analysis (MHCA) Review Lab Report/Transcript Review Guidance,” which

was provided to FBI examiners to aid in identifying errors via an enumeration of

examples of the three types of acknowledged flaws. N.T., Aug. 16, 2018, at 146, Ex.

11. Appellant also offered into evidence the research report, “Strengthening Forensic

Science in the United States: A Path Forward,” published by the National Academy of

Sciences in August 2009 (the “NAS Report”) and the President’s Council Report. See

id., Exs. 13-14.

                                     [J-63-2020] - 11
       Upon consideration of the post-conviction record, the PCRA court denied relief

on Appellant’s petition.     The court observed that the 2012 Agreement didn’t

categorically disapprove microscopic hair comparison analysis as a science. To the

contrary, the court highlighted, a specific line of the analysis was expressly deemed

appropriate. See N.T., Aug. 16, 2018, Ex. 10, at 1.

       In the PCRA court’s judgment, Mr. Surma confined his testimony to the

appropriate analysis when he “acknowledged the recognized limitations of the

applicable science.” Chmiel, No. 83-CR-748, slip op. at 2. In this respect, the court

reasoned that the examiner did not commit any of the errors identified in the 2012

agreement.

       Instead, the court found that:

              [Mr. Surma] explained that the microscopically similar
              features between [Appellant’s] hair and three of the sweater
              sleeve hairs meant that he could not exclude [Appellant] as a
              “possible source.” Surma emphasized that he was not
              opining that those particular hairs had the “same”
              characteristics, and not unlike Palenik, he agreed that hairs
              removed from the same head may not be microscopically
              similar. He never opined that an identified hair came from a
              specific person, and also conceded that a single hair could
              display the same microscopic features as hairs obtained
              from “multiple people.” . . . Furthermore, as the 2009 NAS
              report and Palenik had recommended, Surma’s [microscopic
              hair comparison] opinions were augmented by mitochondrial
              DNA testing of the subject hairs, producing an independent
              opinion by Dr. Kimberlyn Nelson that [Appellant] and Martin
              could not be excluded as sources of the hair.
Id. at 38.6

6 The PCRA court also opined that, in those instances in which the joint investigation
has instigated post-conviction relief, the prosecutors admitted that the microscopic hair
comparison examiners had overstated the significance of their analysis by committing
one of the three types of acknowledged errors. See Chmiel, No. 83-CR-748, slip op. at
(continued…)
                                        [J-63-2020] - 12
       Accordingly, the court concluded that Mr. Surma’s trial testimony did not

“exceed[] the limits of science and overstate[] to the jury the significance of the

microscopic hair analysis.” Id. (quoting Chmiel, 643 Pa. at 230, 173 A.3d at 625); see

also id. at 39. The PCRA court also stressed that the examiner wasn’t trained by the

FBI or instructed by the agency or others as to how to testify in criminal trials. See id.;

see also Chmiel, 643 Pa. at 230, 173 A.3d at 625 (relating that the FBI’s 2015 revelation

that it had trained many state and local analysts to provide scientifically flawed opinions

in state criminal trials was an after-discovered fact establishing jurisdiction over

Appellant’s serial post-conviction petition).

       In terms of Appellant’s Frye challenge to microscopic hair comparison analysis,

the PCRA court again noted that there was no indication in the joint press release of

2015 that microscopic hair comparison analysis had become an invalid science or that it

presently lacked general acceptance in the relevant scientific community. See Chmiel,

No. 83-CR-748, slip op. at 43 (citing David H. Kaye, Ultracrepidarianism in Forensic

Science: The Hair Evidence Debacle, 72 WASH. & LEE L. REV. ONLINE 227, 232-33

(2015) (explaining that, “the FBI’s revelations are limited to this issue of overclaiming”

by FBI examiners, and that “[s]uch overclaiming is one form of scientifically invalid

testimony, but it is not the equivalent of an entire invalid science”). Similarly, the court

reiterated, the 2012 Agreement confirmed that microscopic hair comparison analysis

“permits a well-trained examiner to offer an opinion that a known individual can either be




(…continued)
38-39 (citing U.S. v. Ausby, 916 F.3d 1089, 1092 (D.C. Cir. 2019); Duckett v. State, 123
So.3d 393, 398 (Fla. 2017); Strawhacker v. State, 500 S.W.3d 716, 717 (Ark. 2016);
Jones v. U.S., 2019 WL 1066182, at *1 (D.C. 2019); Wilcox v. State, 2017 WL 2399603,
at *1 (Me. Super. 2017); Commonwealth v. Perrot, 2016 WL 380123, at *26 (Mass.
Super. 2016)).


                                      [J-63-2020] - 13
included or excluded as a possible source of a questioned hair collected at a crime

scene.” Id. (quoting N.T., Aug. 16, 2018, Ex. 10, at 1).

       The PCRA court further noted that -- while the NAS Report cautions that

“microscopic studies alone are of limited probative value” for individualization and

should be accompanied by mitochondrial DNA analysis, it also does not declare

microscopic hair comparison analysis to be an invalid science. Id. at 44 (quoting N.T.,

Aug. 16, 2018, Ex. 13, at 161). As to the President’s Council Report, the court observed

that the authors did “not undertake a full evaluation of [the] scientific validity” of

microscopic hair comparison analysis, but merely reviewed “supporting material”

released by the DOJ and explained “that there are no empirical studies that establish

the scientific validity and estimate the reliability of hair comparison as a forensic feature-

comparison method.” Id. (citing N.T., Aug. 16, 2018, Ex. 14, at 7; id., Addendum at 6).

Moreover, the court credited the recent conclusion of the Court of Appeals of

Washington to the effect that, “the [President’s Council] Report acknowledged its own

dubious value to courts, stating, ‘Judges’ decisions about the admissibility of scientific

evidence rest[] solely on legal standards; they are exclusively the province of the courts

and [the President’s Council Report] does not opine on them.’” State v. DeJesus, 436

P.3d 834, 841 (Wash. Ct. App. 2019) (emphasis in original).

       Most importantly, in the judgment of the PCRA court, the only expert in

microscopic hair comparison analysis presented by Appellant -- Mr. Palenik -- testified

that the analysis continues to be a valid science, despite the lack of uniform standards.

See Chmiel, No. 83-CR-748, slip op. at 4. The court stressed that this testimony was

contradicted by Dr. Cueller, who testified that she “did not agree with [Mr. Palenik’s] final

conclusion that the hair microscopy is valid.” Id. at 45 (citing N.T., Aug. 16, 2018, at

123). Citing Mudano v. Philadelphia Rapid Transit Company, 289 Pa. 51, 137 A. 104


                                      [J-63-2020] - 14
(1927), the court found this conflict to be fatal to Appellant’s claim. See id. at 60, 137 A.

at 107 (pronouncing that, if a party bearing the burden of proof on an issue “calls more

than one expert, there must be no absolute contradiction in their essential conclusions”).

The PCRA court also specifically undertook to credit Palenik’s testimony that

microscopic hair comparison analysis remains a valid science. See Chmiel, No. 83-CR-

748, slip op. at 46 (“The competent and credited testimonial evidence did not establish

that [microscopic hair comparison analysis] has become ‘junk science’ . . . or that it has

lost its general acceptance in the relevant scientific community[.]”).

       In any event, the court explained that, to secure a new trial under the PCRA,

Appellant was required to demonstrate that the exclusion of microscopic hair

comparison evidence in the case would likely compel a different verdict. See, e.g.,

Commonwealth v. Small, 647 Pa. 423, 442, 189 A.3d 961, 972 (2018) (setting forth the

elements of an after-discovered evidence claim). Irrespective of the microscopic hair

comparison evidence, the court concluded, “there was more than sufficient evidence to

convict [Appellant] of first-degree murder beyond a reasonable doubt and to similarly

sustain the death sentences.” Chmiel, No. 83-CR-748, slip op. at 3, 47.

       In this regard, the PCRA court reiterated that Appellant had confessed to Martin

Chmiel many “intricate details of the murders and robbery,” none of which had been

publicly disclosed prior to that time. Id. at 47. It was the court’s position that Martin

“had an ironclad alibi that was confirmed by multiple independent sources”; whereas,

Appellant “was unable to identify any person who could account for his whereabouts at

the time of the murders.” Id. The court also quoted passages from its 2003 decision

addressing Appellant’s challenge to the sufficiency of the evidence, where the court had

stressed that Appellant’s own testimony was “[p]erhaps the most incriminating evidence

against” him, highlighted that that testimony was “riddled with inconsistencies that were


                                      [J-63-2020] - 15
at variance with his previous testimony,” and observed that “the prosecutor thoroughly

exposed those contradictions on cross-examination.” Commonwealth v. Chmiel, No.

83-CR-748, slip op., 2003 WL 25287182, at *70 (C.P. Lackawanna Aug. 20, 2003).

       In his present appeal, Appellant posits that his conviction rested “in large part”

upon Mr. Surma’s testimony, who he depicts as being the Commonwealth’s “key

witness.” Brief for Appellant at 1-2; see also id. at 11 (“The microscopic hair evidence

and argument presented in Mr. Chmiel’s case were both the linchpin of the

Commonwealth’s prosecution and the grenade to Mr. Chmiel’s defense.”). Based on

the record created before the PCRA court, Appellant maintains his position that

microscopic hair comparison analysis lacks scientific foundational validity. As such, he

argues that any conclusions derived from such analysis are meaningless and therefore

inadmissible.    Even if such analysis is deemed admissible in the abstract, it is

Appellant’s position that the evidence and testimony admitted at his trial overstated the

reliability in a way that improperly misled the jury. See id. at 12.7

       This Court has substantial concerns about the appropriate use of microscopic

hair comparison analysis in the courtroom, and we take this opportunity to admonish

that testifying examiners must acknowledge the inherent limitations and assiduously

avoid the forms of over-claiming and overstatement condemned by the FBI, the DOJ,

the Innocence Project, and the NADCL.

       We decline, however, to use this case as a vehicle to categorically disapprove

microscopic hair comparison analysis and bar it from the courtroom. Significantly, this

Court has not historically required validation and metrics on the order of those

suggested by Appellant to support expert testimony in general, or expert feature-


7 Appellant’s position that microscopic hair comparison analysis should be disapproved
is supported by the Innocence Project, as amicus curiae.


                                      [J-63-2020] - 16
comparison in particular. Indeed, before the product rule commonly associated with

DNA evidence was approved in Commonwealth v. Blasioli, 552 Pa. 149, 713 A.2d 1117

(1998), this Court permitted the admission of DNA comparison evidence without any

accompanying information relating the probability that evidence samples derived from

suspects. See Commonwealth v. Crews, 536 Pa. 508, 519-20, 640 A.2d 395, 400-01

(1994). The Court had, in fact, prohibited the presentation of statistical evidence and

opined that the fact of matching DNA fragments was relevant, although not conclusive,

evidence, given that it suggests an association. See id. at 523-24, 640 A.2d at 402-03.8

      Moreover, the Frye test invoked by Appellant concerns novel scientific evidence,

see supra note 5, and we are unpersuaded that Appellant has established such novelty

relative to the more-than-a-century-old practice of comparing hairs under a microscope.

Although the national agencies’ and organizations’ revelation of abuses are greatly

disconcerting, their pervading concern with over-claiming was made manifest in the

documentation presented to the PCRA court. Accord McDonald v. State, 296 So.3d

382, 384 (Fla. 2020) (per curiam) (observing that “the science behind hair comparison

analysis has not been discredited”).    And we agree with the PCRA court and the

Commonwealth that Mr. Surma recognized, before the jury at Appellant’s trial, the

inherent limitations associated with his own analysis and did not over-claim within the

purview of the types of errors subject to the joint investigation of the federal agencies

and national organizations.9 Finally, Dr. Cueller was the only witness who impugned

8Similarly, as previously noted, given the mixed samples that were presented to the
examiners, there was no statistical information attending the mitochondrial DNA
evidence presented to the jury at Appellant’s trial.

9 Appellant’s arguments subsume challenges to over-claiming by the prosecutor, such
as his assertion of a “match” between the evidence samples and Appellant’s hair. See
N.T. Aug. 19, 2002, at 76-79; N.T., Sept. 6. 2002, at 175-177. However, any variance
between the prosecutor’s statements and the testimony presented by Mr. Surma was
(continued…)
                                    [J-63-2020] - 17
the entire field of microscopic hair comparison analysis, but nothing she said could in

any way be considered to be remotely new, and thus, a proper basis for an after-

discovered evidence claim.

       As importantly, we differ with Appellant’s position that Mr. Surma’s testimony was

the cornerstone of the Commonwealth’s case.           Appellant himself testified that: he

conspired with his brother Martin in planning to burglarize the Lunarios’ home, as

recently as two-and-one-half weeks before the killings, see N.T., Sept. 4, 2002, at 151-

153; he participated in the decision to make sweater-sleeve masks, see id. at 141 (“And

then we also spoke about making masks -- either he said make masks or I said make

masks.”); he was present when Martin made two masks, id. at 143; he was in sole

possession of the masks for several months, see id. at 145, 157; and he drove past the

Lunarios’ home repeatedly while contemplating the burglary, see id. at 143-44. Thus,

the jury knew that Appellant was predisposed to commit a home-invasion burglary of the

victims’ residence in a material time frame -- an act which necessarily risks the

possibility of violent confrontation -- and Appellant had been in possession of a

distinctive instrumentality employed during the actual invasion, robbery, and killings that

ensued.

       Appellant is correct that the case involves “unique facts,” in that the evidence

was compelling that it was Appellant or Martin Chmiel or both -- and no one else -- that

committed the crimes. Such a sharp narrowing of the focus, however, certainly is not

(…continued)
evident on the record at the time of trial, and therefore, the failure to raise and preserve
a challenge is attributable to Appellant’s counsel. Indeed, a relevant challenge to
counsel’s stewardship relative to the prosecutor’s remarks was litigated in Appellant’s
previous post-conviction petition. See Chmiel, 612 Pa. at 390-96, 30 A.3d at 1144-48.

Accordingly, we conclude that the prosecutor’s statements cannot serve as a predicate
for Appellant’s present after-discovered evidence claim.


                                     [J-63-2020] - 18
exculpatory; rather, it is highly incriminatory. Moreover, the jury didn’t have to believe

Martin’s alibi to convict Appellant. Instead, it could have accepted that both brothers

could well have participated in the home invasion, just as they had planned it according

to each of their own admissions. Moreover, since two sweater masks had been made,

the fact that Mr. Surma had excluded Martin as a contributor to the evidence samples

found on one of the masks did not exculpate him, as he could have worn the other

mask.

        Additionally, as the PCRA court related, Martin’s alibi, while perhaps not being

“airtight,” was far superior to Appellant’s alibi, which depended on several vagaries and

had shifted over time. See, e.g., Chmiel, No. 83-CR-748, slip op. at 18. And it is

unlikely that jurors would take Appellant’s responsive accusation of a “conspiracy”

among the witnesses against him as being favorable to his cause. Indeed, consistent

with the PCRA court’s assessment, the many inconsistencies and contradictions

manifested throughout Appellant’s self-serving testimony presented strong evidence of

his consciousness of guilt. Accord McDonald, 296 So.3d at 384-85 (rejecting a claim for

relief based on federal agencies’ admission of over-claiming in the field of microscopic

hair comparison, where the jury “heard appropriate limiting testimony” from challenged

expert and the hair evidence was not the only evidence linking the defendant to an

incriminating item).

        Ultimately, we agree with the PCRA court that Appellant has failed to

demonstrate a reasonable probability that the verdict against him would be different in a

trial in which Mr. Surma’s testimony would be excluded.

        The order of the post-conviction court is affirmed.


        Justices Baer, Todd, Donohue, Dougherty and Mundy join the opinion.

        Justice Wecht did not participate in the consideration or decision in this case.

                                      [J-63-2020] - 19